Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are pending. Claims 1, 9, and 17 are independent and are amended.   Claims 2, 10, and 18 are also amended to adjust for antecedent basis affected by amendments to the independent Claims.
This Application was published as U.S. 2019/0237088.
Apparent priority is 18 September 2012.
This Application is a continuation of 15/398,321 issued as U.S. 10283133 which is a continuation of 14/027052 issued as U.S. 9589570.  A Terminal Disclaimer over the terms of both was filed electronically on 3/16/2022.

Subject to the Examiner’s Amendment below, the pending Claims are allowed.
Examiner’s Amendments
Authorization for this examiner’s amendment was granted in an interview with Ms. Hong Zou on 3/15/2022.

Amend independent Claims 1, 9, and 17 as follows:

	1.	A method comprising:	receiving, by an audio coder, a digital signal comprising audio data;	upon determining that classifying conditions are satisfied,
 the VOICED signal being an audio signal carrying speech data, wherein the classifying conditions include: 
			pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference of the pitch differences being less than the first threshold,
			an average normalized pitch correlation value of pitch correlations for the subframes in the digital signal is greater than a second threshold, wherein the average normalized pitch correlation value is a sum of the pitch correlations for the subframes divided by a number of the subframes, and 
			a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold, wherein each of the pitch differences is an absolute value of a difference between two pitch values corresponding to two subframes respectively; and		encoding, by the audio coder, the digital signal that is classified as the VOICED signal in a time-domain; and
	upon determining that the classifying conditions are not satisfied, classifying, by the audio coder, the digital signal as an AUDIO signal, wherein the AUDIO signal is an audio signal carrying non-speech data, and encoding, by the audio coder, the digital signal in a frequency-domain.

9. An audio encoder comprising: 

a computer readable storage medium storing programming for execution by the processor, the programming including instructions to: 
receive a digital signal comprising audio data; 
upon determining that classifying conditions are satisfied, 
	classify the digital signal as a VOICED signal, the VOICED signal being an audio signal carrying speech data, wherein the classifying conditions include: 
pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference being less than the first threshold, 
an average normalized pitch correlation value of pitch correlations for the subframes in the digital signal is greater than a second threshold, wherein the average normalized pitch correlation value is a sum of the pitch correlations for the subframes divided by a number of the subframes, and 
a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold, wherein each of the pitch differences is an absolute value of a difference between two pitch values corresponding to two subframes respectively; and 
encode the digital signal that is classified as the VOICED signal in a time-domain; and 
upon determining that the classifying conditions are not satisfied, classify, by the audio coder, the digital signal as an AUDIO signal, wherein the AUDIO signal is an audio signal carrying non-speech data, and encode the digital signal in a frequency-domain.

17. A computer program product comprising a non-transitory computer readable storage medium storing programming, the programming including instructions to: 
receive, by an audio encoder, a digital signal comprising audio data; 
upon determining that classifying conditions are satisfied, 
classify the digital signal as a VOICED signal, the VOICED signal being an audio signal carrying speech data, wherein the classifying conditions include: 
pitch differences between subframes in the digital signal are less than a first threshold, each pitch difference being a difference between pitch values of two adjacent subframes in the digital signals and each pitch difference being less than the first threshold, 
an average normalized pitch correlation value of pitch correlations for the subframes in the digital signal is greater than a second threshold, wherein the average normalized pitch correlation value is a sum of the pitch correlations for the subframes divided by a number of the subframes, and 
a smoothed pitch correlation obtained according to the average normalized pitch correlation value is greater than a third threshold, wherein each of the pitch differences is an absolute value of a difference between two pitch values corresponding to two subframes respectively; and 
encode the digital signal that is classified as the VOICED signal in a time-domain; and 
upon determining that the classifying conditions are not satisfied, classify, by the audio coder, the digital signal as an AUDIO signal, wherein the AUDIO signal is an audio signal carrying non-speech data, and encode the digital signal in a frequency-domain.

Regarding the use of “AUDIO” and “VOICED” in the Claims:  These capitalized terms are used in the Claims according to the specific meaning attributed to them in the Specification:
[0018] Audio signals are typically encoded in either the time-domain or the frequency domain. More specifically, audio signals carrying speech data are typically classified as VOICE signals and are encoded using time-domain encoding techniques, while audio signals carrying non-speech data are typically classified as AUDIO signals and are encoded using frequency-domain encoding techniques. Notably, the term "audio (lowercase) signal" is used herein to refer to any signal carrying sound data (speech data, non-speech data, etc.), while the term "AUDIO (uppercase) signal" is used herein to refer to a specific signal classification. This traditional manner of classifying audio signals typically generates higher quality encoded signals because speech data is generally periodic in nature, and therefore more amenable to time-domain encoding, while non-speech data is typically aperiodic in nature, and therefore more amenable to frequency-domain encoding. However, some non-speech signals exhibit enough periodicity to warrant time-domain encoding.

Accordingly, a “VOICED signal” within the meaning of the Claims is “an audio signal carrying speech data” and an “AUDIO signal” within the meaning of the Claims is “an audio signal carrying non-speech data.”  These definitions are now included in the Claim language to avoid ambiguity arising from the use of “VOICE” in the Specification and “VOICED” in the Claims.
Allowable Subject Matter
Subject to the Examiner’s Amendments above, the pending Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: In view of each of the particular limitations of the independent Claims when considered in the order established by the Claim language and in the context of the language of the independent Claims when each Claim is considered as a whole, the independent Claims of this Application were not found in the prior art that was viewed.
In particular refer to the reasons for allowance provided in the parent applications. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Close Art
Claim 1 may be summarized as receiving, classifying, and encoding of an audio signal: The primary reference, Gao (U.S. 20040260545), by the same inventor of the instant Application, is an excellent and comprehensive reference on classification of a signal. 
Note Applicant’s arguments:

    PNG
    media_image1.png
    130
    657
    media_image1.png
    Greyscale

Response 10.
Note that the definitions now included in the Claim expressly indicate that AUDIO is “audio signal carrying non-speech data” which according to the arguments is non-periodic.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499. The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Fariba Sirjani/
Primary Examiner, Art Unit 2659